 Case 5:20-cv-00319-WFJ-PRL Document 5 Filed 07/13/20 Page 1 of 6 PageID 42




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

BOBBY EARL KEYS,

       Petitioner,

v.                                               Case No. 5:20-cv-319-Oc-02PRL

WARDEN, FCC COLEMAN – LOW

      Respondents.
_______________________________/

                                          ORDER

       Petitioner, a federal prisoner proceeding pro se, filed this petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1). The matter is before the court

for a preliminary review under 28 U.S.C. § 2243, which provides that the court need

not seek a response from the respondent when it is clear on the face of the petition that

petitioner is not entitled to relief.

                                        BACKGROUND

       On September 8, 2011, Mr. Keys was indicted by a Grand Jury. See United States

v. Keys, Case No. 1:11-cr-79-HSO-JCG (S.D. Miss.) (Criminal Case, Doc. 93 at 2). Mr

Keys entered a guilty plea to mail fraud, in violation of 18 U.S.C. § 1341 and was

sentenced to 150 months imprisonment. The United States Court of Appeal for the

Fifth Circuit dismissed Petitioner’s appeal and the United States Supreme Court

denied Petitioner’s request for certiorari. United States v. Keys, 134 S. Ct. 452 (Oct. 15,

2013) (cert. denied) (reh’g denied 134 S. Ct. 733 (Dec. 2, 2013)). Petitioner’s release date
 Case 5:20-cv-00319-WFJ-PRL Document 5 Filed 07/13/20 Page 2 of 6 PageID 43




is March 10, 2024. See BOP Inmate Locator, http://www.bop.gov/inmateloc/

(search by inmate number) (last visited July 13, 2020).

      On May 12, 2020, Mr. Keys filed a motion for compassionate release under 18

U.S.C. § 3582(C)(1)(A)(i) in the Southern District of Mississippi. (Criminal Case, Doc.

95). Mr. Keys argued that he was eligible for a sentence reduction based on “the public

health crisis created by COVID-19” and his underlying serious medical conditions. Id.

The district court denied the motion because Mr. Keys had failed to satisfy §

3582(c)(1)(A)’s exhaustion requirement. (Criminal Case, Doc. 108 at 6-8).

      Having been denied relief by the court that sentenced him, Mr. Keys filed the

instant petition before the Court on July 7, 2020. See Doc. 1 at 9. Mr. Keys alleges that

“Respondents have been deliberately indifferent to [his] critical medical needs” and he

is “in imminent danger from COVID-19 due to his medical conditions and BOP safety

policy.” Id. at 1-2. In his petition, Mr. Keys seeks outright compassionate release, an

order placing him on home confinement, or an order allowing him to serve the

remaining term of imprisonment in Residential Re-entry Center, due to the COVID-

19 pandemic. (Doc. 1).

                                    DISCUSSION

      Federal law opens two main avenues to relief on complaints related to

imprisonment: a petition for habeas corpus and a civil rights complaint. See Muhammad

v. Close, 540 U.S. 749, 750 (2004). The fundamental purpose of a habeas proceeding is

to allow a person in custody to attack the legality of that custody, and the “traditional

function of the writ is to secure release from illegal custody.” Preiser v. Rodriguez, 411
                                            2
 Case 5:20-cv-00319-WFJ-PRL Document 5 Filed 07/13/20 Page 3 of 6 PageID 44




U.S. 475, 484 (1973). For example, when a prisoner makes a claim that, if successful,

would invalidate his conviction or shorten his sentence, the claim must be brought as

a habeas petition, not as a civil rights claim. See Edwards v. Balisok, 520 U.S. 641, 645-

46 (1997); Heck v. Humphrey, 512 U.S. 477 (1994). In contrast, when a prisoner claims

that he is being subjected to unconstitutional punishment not imposed as part of his

sentence, for example, being confined in conditions that pose a substantial risk of

serious harm to his health, the claim is properly raised in a civil rights action. See

Muhammad, 540 U.S. at 750 (requests for relief relating to the circumstances of

confinement may be presented in a civil rights action, while challenges to the validity

of any confinement or to particulars affecting its duration are the province of habeas

corpus); Nelson v. Campbell, 541 U.S. 637, 643 (2004) (claims challenging the conditions

of confinement “fall outside th[e] core [of habeas corpus]” and may be brought in a

civil rights action); see also Hutcherson v. Riley, 468 F.3d 750, 754 (11th Cir. 2006) (“The

line of demarcation between a § 1983 civil rights action and a § 2254 habeas claim is

based on the effect of the claim on the inmate’s conviction and/or sentence.”).

       Here, Mr. Keys does not challenge the fact of his confinement in the BOP;

rather he challenges the conditions of his confinement at FCC Coleman Low, claiming

that the conditions place him at a substantial risk of contracting the COVID-19 virus,

and he seeks relief from those conditions in the form of release from the prison, either

outright, to home confinement, or to a residential re-entry center. His claims properly

lie in a civil rights action under 28 U.S.C. § 1331 and Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), not a habeas corpus action. See
                                             3
    Case 5:20-cv-00319-WFJ-PRL Document 5 Filed 07/13/20 Page 4 of 6 PageID 45




Cook v. Hanberry, 592 F.2d 248, 249 (5th Cir. 1979) (holding that habeas corpus is not

available to prisoners complaining only of mistreatment during their legal

incarceration) 1; see also Palma-Salazar v. Davis, 677 F.3d 1031, 1035-36 (10th Cir. 2012)

(holding that inmate’s claim seeking transfer from one BOP detention facility to

another is properly construed as a challenge to the conditions of his confinement and

must be brought pursuant to Bivens) 2; Glaus v. Anderson, 408 F.3d 382, 386-88 (7th Cir.

2005) (holding that a prisoner’s request to be transferred to a prison facility that could

give him proper medical treatment for Hepatitis C was inappropriate under a habeas

petition because it was a conditions-of-confinement claim). Therefore, Plaintiff’s

claims are not cognizable under § 2241. If Petitioner wishes to pursue a civil rights

claim, he may do so by filing a civil rights complaint form.

         Further, Mr. Keys is not entitled to habeas relief to the extent he seeks

compassionate release. Before passage of the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194, only the Director of the BOP could move for compassionate

release on an inmate’s behalf, and the Director’s decision not to file such a motion was




1
    In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decisions of the Fifth Circuit Court of Appeals issued
before the close of business on September 30, 1981.

2
    Although in Medberry v. Crosby, 351 F.3d 1049, 1053 (11th Cir. 2003), the Eleventh Circuit
held that it is proper for a district court to treat a prisoner's petition for release from allegedly
invalid administrative or disciplinary confinement as a petition for a writ of habeas corpus,
the Eleventh Circuit has never extended Medberry to a prisoner's request to change the location
of his valid confinement, which is essentially what Plaintiff requests here.
                                                 4
 Case 5:20-cv-00319-WFJ-PRL Document 5 Filed 07/13/20 Page 5 of 6 PageID 46




judicially unreviewable. See, e.g., Cruz-Pagan v. Warden, FCC Coleman Low, 486 F.

App’x 77, 79 (11th Cir. 2012); Crowe v. United States, 430 F. App’x 484, 485 (6th Cir.

2011) (collecting cases). Following the First Step Act, the Director still has the ability

to file a motion for compassionate release, but if he does not, the defendant may move

for compassionate release on his own behalf “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant's behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

Importantly though, a motion for compassionate release must be brought before the

court that imposed the sentence. See, e.g., United States v. Raia, 954 F.3d 594, 596 (3d

Cir. 2020) (“Section 3582’s text requires those motions to be addressed to the

sentencing court.”) (citations omitted); Arnold v. Warden, FCC Coleman Low, No. 5:20-

cv-199-Oc-02PRL, 2020 WL 2425731, at *1 (M.D. Fla. May 12, 2020) (dismissing §

2241 petition seeking compassionate release because such a request must be brought

in the sentencing court). This Court did not impose the sentence, the Southern District

of Mississippi did, and Mr. Keys has already filed an unsuccessful motion for

compassionate release there. (Criminal Case, Doc. 108). Mr. Keys may not

circumvent that decision by dressing up a successive motion for compassionate release

as a habeas petition. His request for compassionate release is cognizable under 18

U.S.C. § 3582(c)(1)(A), not 28 U.S.C. § 2241.

      For these reasons, the Petition is dismissed without prejudice subject to his right

to pursue other avenues of relief that may be available to him, as referenced in this
                                            5
 Case 5:20-cv-00319-WFJ-PRL Document 5 Filed 07/13/20 Page 6 of 6 PageID 47




Order. Finally, reasonable jurists would not find the court's treatment of any of

petitioner's claims debatable or wrong, and none of the issues deserve encouragement

to proceed further. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). Thus, the court denies a certificate of appealability.

                                    CONCLUSION

      Accordingly, it is ORDERED and ADJUDGED as follows:

   1. This case is DISMISSED without prejudice.

   2. A certificate of appealability is DENIED

   3. The Clerk of Court shall terminate any pending motions and close this case.

      DONE and ORDERED in Tampa, Florida on July 13, 2020.




Copies: Pro Se Party




                                            6
